On Rehearing.
The opinion of the court was delivered by
Blanchard, J.
When this cause came before us recently the appeal was dismissed on a question of practice submitted in the motion.
A rehearing was granted for further argument on the point presented, and for further time to consider.
*792On Motion to Dismiss.
The order granted by'the judge a quo does two things — appoints a receiver and stays proceedings against the corporation.
This creditor, with a claim, exceeding two thousand dollars, finding himself barred from the courts, except that he may recognize the receivership and take proceedings therein, appeals from the order.
He is met here with a motion to dismiss on the ground that this court is without jurisdiction ratione materia}.
Is it?
Appellee insists that the amount of the assets of the company is one thousand six hundred and thirty-nine dollars and ninety cents— a sum below the minimum jurisdictional limit here, and that the real matter in contestation is the distribution of the fund arising, or to arise, from these assets.
If it were true that this is a contest only over the assets and over the fund arising from them, it is manifest the plea to the jurisdiction would be good.
But there is as yet no fund available from the assets. They have not yet, so far as the record discloses, been administered, disposed of, collected. No scheme, or tableau for the distribution of any fund among the privileged and ordinary creditors is here presented. The creditors are not here contending among themselves over any fund, or seeking to control the receiver in respect to his distribution thereof, or to hold him responsible for any matter arising in reference to this insolvent estate, or his administration thereof. In short, this is not purely and simply a case where “ the matter in dispute, or the fund to be distributed” is less than two thousand dollars.
Nor is the matter in contestation here merely the legality vel non of the appointment of this receiver. It includes also the question of the right to stay the hand of this creditor, to order him not to take proceedings against his debtor.
The order appealed from, then, affects - this claim of over two thousand dollars, denies its right to be independently asserted, to be declared on, to become the basis of proceedings immediately taken to enforce its payment against the property of the debtor. In fine, denies the constitutional right of action on it.
It is this right of action, now suspended by an order alleged to be improvident, which, rather, is the teat of jurisdiction in this appeal *793and the question of jurisdiction is to be determined according as the amount of the claim,, on which the right of action is suspended, does or does not exceed two thousand dollars.
As it exceeds that sum, it follows the court is vested with jurisdiction ratione materice.
A further motion to dismiss is made on the ground that an appeal will not lie from an order appointing a receiver as herein made.
This presents a question of practice and, in our former opinion we held the plea good and dismissed the appeal.
Further consideration has lead to a different conclusion.
The denial of appeals direct from orders appointing receivers has in previous cases (State ex rel. Brewing Co. vs. Judge, 46 La. An. 100, and Harrod vs. Sewerage Co., 49 La. An. —) not been carried so far as is required in the instant ease for the dismissal of this appeal. In those cases questions of fact existed, necessary to the determination of the issue, requiring proof and necessitating the production of evidence. The appeals direct from the order of appointment did not and could not bring up the facts. It was not improperly held that, in such eases, the appeal should be dismissed, leaving the appellant to take a fule to vacate the order of appointment of receiver, which would give opportunity, by the introduction of testimony, to ascertain the facts.
The ease under consideration, on the face of the pleadings and record, presents' no issue of fact, and it is not suggested in argument or brief that there is any question of fact necessary to the determination of the appeal.
The order of appointing this receiver was a decree which, while not final in the proceedings, is final as to its consequences, and, therefore, appealable, coming under the rule laid down in Enet vs. His Creditors, 4 M. (La.) 308. See also Martin vs. Blanchin, 16 An. 83.
The motion to dismiss the appeal is denied.